DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 5-9, 12-14, 16, 19-22, 27-33, 35, 37, and 46 are pending.

Election/Restrictions
Applicant’s election of Group I (claims 1, 3, 5, 6-9, 12-14, 16, 19-22, 27-29 and 35 and species of alpha chain Group 3 and beta chain Group 3 in the reply filed on 5-11-2021 without traverse is acknowledged. 
Claims 30-33, 37 and 46 are withdrawn from consideration.

Information Disclosure Statement
The information disclosure statement has been considered.  An initialed copy is enclosed.

Specification
The disclosure is objected to because of the following informalities: 
The use of the terms ImmTACTM, POROS® 50HQ; Akta® purifier, Superdex® (page 18) , which are a trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See at least page 18, line 13, correction is required.

Claim Objections
Claim 22 is objected to because of the following informalities:  The claim improperly references Figures 5-8.  Appropriate correction is required. MPEP 2173.05(s) states that where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 and 35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a natural product without significantly more. The claim(s) recite(s) amino acids SEQ ID NO:2 and 3 which are naturally occurring alpha and beta chains of a T cell receptor. This judicial exception is not integrated into a practical application because the receptor fragments provide for the identical structure and function.  The isolation does not change the functional specificity from that which naturally occurs. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the alpha and beta chains provide for the same binding function.  The variable domains are mere fragments of the longer alpha and beta chains and provide for the same binding specificity as the full length alpha and beta chain.  The specification admits that 

    PNG
    media_image1.png
    92
    764
    media_image1.png
    Greyscale
 
Figures 2 and 3 display the sequence of the native wild-type alpha and beta chains.  As such, as the claims encompass SEQ ID NO:2 and/or 3 and fragments thereof, the claims 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1, 3, 5, 6, 7, 8, 9, 12, 13, 16, 19, 20, 21, 22 and 35 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for This is a written description rejection.
The claims are broadly drawn to a T cell receptor (TCR) having the property of binding to SEQ ID NO:1 HLA-A*02 complex comprising a TCR alpha chain variable domain and/or a TCR beta chain variable domain wherein the alpha and/or beta chain comprise percent variability as related to an amino acid sequence or to complementary determining regions (CDRs) SEQ ID NOS:41-46 and at least one of the CDRs contains one or more conservative substitutions and/or up to three “tolerated” substitutions and binds with an affinity of greater than 50 micromolar.  In the first aspect, the claims are directed to a T cell Receptor that has only one structurally defined chain, either alpha or beta that binds the SEQ ID NO:1 HLA-A*02 complex.  No T cell receptor having solely an alpha or beta chain has been described in the specification that binds to the SEQ ID NO:1 HLA-A*02 complex and the specification does not teach that the binding activity and affinity binding strength solely reside in either the alpha or beta variable domains of the TCR as claimed such that the structurally defined chain when combined with any other chain would produce a binding TCR.   All of the T cell receptors set forth in the specification as filed, including the native TCR from which mutants were derived all possess and alpha and beta chain variable domain having a combination of alpha and beta chain particular structural features as defined by SEQ ID NOS:2, 3, 12 and 15 as claimed.  Wucherpfennig et al (Cold Spring Harbor Perspectives in Biology, 2:a005140, 2009) teach that the TCR has a typical binding mode which maximizes the alpha and beta chains of the TCR with the MHC-bound peptide.  This biding places the hypervariable loops of the TRC CDR3 alpha and CDR3 beta loops over the center of the bound peptide.  The TCR CDR1 alpha and CDR1 beta also frequently contribute to peptide recognition by binding over the amino-terminal and the carboxy-terminal peptide segments.  Most contacts to the MHC molecules are typically made by the germline-encoded CDR1 and CDR2 loops of the alpha and beta chains but the CDR3 loops can also contribute to MHC binding.  The six CDR loops usually provide for substantial specificity for both the MHC and the peptide components (see page 2, paragraph bridging columns 1-2).  The specification does not describe any TCR with less than all defined six CDR regions of the beta and alpha chains of the variable domain and does not describe any TCR having a beta OR alpha chain alone that binds as claimed or that the alpha and beta variable domains can be randomly switched and still provide binding to the complex.
The claims recite an alpha or beta chain variable domain comprising an amino acid sequence that has at least 90% identity to amino acids 1-117 or 1-115 of SEQ ID NO:2 or 3 respectively.  The claims encompass multiple insertions, deletions, conservative and non-

	

    PNG
    media_image2.png
    621
    241
    media_image2.png
    Greyscale


and the beta chain CDRs:

    PNG
    media_image3.png
    254
    215
    media_image3.png
    Greyscale


Applicant specifically exemplifies different combination of these mutations in the alpha and beta chains that bind to the SEQ ID NO:1 HLA-A*02 complex with the requisite affinity.  No insertions or deletions are described in any of these necessary and critical regions which bind as claimed.  No variable framework insertions or deletions are described for either the alpha or beta chain variable domains.  As such, the specification does not describe the genus of variation to support the claimed scope. 
Although the disclosure would put the skilled artisan in possession of multiple different individual single substitutions, insertions or deletions that may or may not retain binding activity, the level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing, which of those multitude of combinations have the claimed binding and affinity property.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Applicants are directed to MPEP 2163.  As such, the skilled artisan would not readily appreciate from the comparison that Applicants were in possession of the now claimed invention.  The courts have held that possession of a genus may not be shown by merely describing how to obtain members of the claimed genus (i.e. make and test to see if they lack the requisite activity) or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895 and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009). In addition, the court has held that a method of identification of compounds (i.e. screening for variants) is not a description of the compounds per se that University of Rochester v. G.D. Searle & Co. 69 USPQ2D 1886 (CAFC 2004.  Finally, function does not describe a structure, because the specification does not provide relevant identifying characteristics , including functional characteristics when coupled with known or disclosed correlation between function and structure.   The courts have held that in these instances, the specification lacks written description see Enzo Biochem Inc. v. Gen-Probe Inc.  63 USPQ2D 1609 (CAFC 2002) and University of Rochester v. G.D. Searle & Co. 69 USPQ2D 1886 (CAFC 2004).  When the genus is large and the specification lacks a known (art described) or disclosed correlation between structure and function, the written description of the specification does not convey possession of the claimed genus.  The specification does not describe a correlation of the highly variant structure with the functional properties as claimed.  Given the claimed broadly class of variants to the CDRs and framework regions of the variable domains of the alpha and beta chain of the TCRs and in the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed class of conservative and tolerated substitutions that specifically bind the complex, including the claimed functional characteristics of affinity, the applicant must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) and the specification at best describes plan for making such highly variant CDRs and frameworks that bind and have the requisite affinity and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.  Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  The specification does not describe a correlation of the structure of the alpha and beta variable domain alone with the functional properties of binding and affinity as claimed (e.g. conservative or tolerated CDR variants, percent identical variants, point variants, point deletions).  Given the claimed broadly class of TCRs  and in the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed class of variants and functionally active variants thereof that specifically bind set forth in the claims, the applicant must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014).   


Claims 1, 3, 5, 6, 7, 8, 12, 13, 14, 20, 21, 22, 27-29 and 35 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject 
As to claims  5, 6 and 8, the claims broadly reference the alpha chain and beta chain variable regions and specific residues however the third embodiment of claim 1 does not provide a sequence reference format for the particular mutations as no sequence is properly referenced.  Additionally, none of the CDRs cited in the third embodiment has the requisite number of amino acids.  As such, the substitutions have no context with respect to CDRs unless the precise structure of the variable domains are recited in the claims to provide for context.
As to claims 1 and 35, the claim sates that “at least one of the CDRs contain up to three tolerated substitutions”.  The specification does not apparently define “tolerated substitutions” and as such, the metes and bounds of those substitutions cannot be readily ascertained by the skilled artisan.
As to claims 3 and 7, the claim states “with reference to the number of SEQ ID NO:”.  It is unclear if the claimed mutations are mutations to the reference sequence per se because “the variable domain” by antecedent basis appears in the both preamble and in the first embodiment.  It is unclear how this would apply to the third embodiment.  Clarification is requested.
As to claims  5, 6, 7, 8, 9, 12, 13, 14, 21, 22 and 27-29, the claims recite “the alpha chain variable domain and beta chain variable domain” however the independent claim recites variable domain in both the preamble and in the first and second embodiments of the claim.  It is unclear what particular embodiment is being referenced.
As to claims  6, 8, 12, 14 and 22 the claims present a table of alternatives, however, it is unclear from the language of the claims if the particular combinations on each horizontal line are required to be selected together or any random combination can be selected.  Additionally, the alternatives in the list are not properly provided for as a list of alternatives, separated by commas and having “or” between the second to last alternative and the last alternative.  A proper list should state: A, B, C or D.
As to claim 20, the acronym “PK” is used in the claim.  It is unclear what activity is modified as “PK” is not defined in the specification.  All acronyms should be preceded by the test or item that they represent.   
As to claim 22, the claim is indefinite because the sequences in the table in the claim do not represent the alpha or beta chains per se. 


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Interpretation
It is noted that the claims state that the alpha or beta domain “comprises an amino acid sequence that has at least a percent identity to amino acids X-Y.  It is noted that comprising “an amino acid sequence” reads on any subsequence of the domain of amino acid residues recited.  As such, the following art is applied.

Claims 1, 3, 16, 19, 20 and 35 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being clearly anticipated by Boulter et al (WO 2005/11395; of record).
Boulter et al teach T cell receptors having the property of binding to the peptide SLLMWITQC-HLA-A*0201 which is the same complex that is recited in the claims.  The binding strength is a KD for the peptide-HLA complex of less than or equal to 1 uM, which is an affinity greater than 50 uM.  The TCRs specification at the Table at pages 43-44 have a KD of less than or equal to 1 uM.  The table teaches various combination of alpha chain variable domain sequences and beta chain variable domain sequences.  In particular the first entry is SEQ ID NO:1 paired with SEQ ID NO:84 respectively.
SEQ ID NO:2 as paired with SEQ ID NO:1 of Boulter et al:

    PNG
    media_image4.png
    212
    788
    media_image4.png
    Greyscale

SEQ ID NO:3 as pared with SEQ ID NO:84 of Boulter et al:

    PNG
    media_image5.png
    219
    756
    media_image5.png
    Greyscale

The TCR of SEQ ID NO:1 and 84 of Boulter et al has 4 consecutive AA that are 100% identical with SEQ ID NO:2 and 5 consecutive residues of SEQ ID NO:84 that are 100% identical, bind the identical complex and have the requisite binding affinity.  Boulter et al teach that the invention comprises therapeutic or imaging TCRs that will be supplied as part of a sterile pharmaceutic composition that will normally include a pharmaceutically acceptable carrier.  The TCR may be a multivalent complex or optionally associated with a therapeutic agent (see page 27, first and second paragraphs.  The TCRs can have constant regions  or can be single chain or dimeric TCRs (see page 11, lines 7-12 and 24-26).    The soluble TCRs can have suitable arrangements and may have a disulfide bond between the firs and second chains which has no equivalent in native T cell receptors wherein the length of the linker sequence and position of the disulfide bond is such that the variable domain sequences are mutually orientated substantially as in native TCRs (pages 11-14).  The TCR may be associated with at least one polyalkylene glycol chain(s) which can be used to treat or conjugate therapeutic agents to achieve beneficial chances in the pharmacokinetic (PK)  profile (page 15-16).  The TCR may be associated with a therapeutic agent or a detectable moiety that may be covalently linked to the TCR (page 20 ,line 25 to page 21, line 29).  The comparison of SEQ ID NO:2 with SEQ ID NO:1 has a D54S mutation (see first alignment and a beta chain mutation of S53 to G.  As such, Boulter et al anticipate the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

21 is rejected under 35 U.S.C. 103 as being unpatentable over Boulter et al (WO 2005/11395) in view of McCormack et al (Cancer Immunol. Immunother. 62:773-785, published on line Dec 22, 2012; of record.),
The teachings of Boulter et al are set forth supra.  Boulter et al differs by not teaching fusion with an anti-CD3 scFv.  However, Boulter et al teach covalent linkage with other therapeutics.
McCormack et al teach a bi-specific TCR-anti CD3 moiety redirected T cell targeting of EY-ESO-1- and LAGE-1-positive tumors.  McCormack et al teach that the soluble high affinity TCR specific for NY-ESO-1157-165 (i.e. SEQ ID NO:1) fused to an anti-CD3 scFv.  The fusion protein is demonstrated to kill HLA-A2 positive tumor cell lines (see abstract and page 774, column 2, second paragraph).
It would have been prima facie obvious to one having skill in the art at the time of filing to substitute any of the high affinity soluble TCRs of Boulter et al for the soluble TCR in the fusion of McCormack et al because Boulter et al teach that the high affinity soluble TCRs may be covalently linked to other therapeutics and McCormack et al teach that the fusion of the TCRs with the anti-CD3 therapeutic provided for redirected T-cell targeting of NY-ESO-1 expressing HLA-A2 tumors.  The substitution of one functional equivalent for other is prima facie obvious.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA DUFFY whose telephone number is (571)272-0855.  The examiner can normally be reached on 7:30 am-4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICIA DUFFY/Primary Examiner, Art Unit 1645